WEBB, Judge.
Both defendants raise four assignments of error on appeal. For brevity, we will group the assignments of error common to both defendants.
Defendants first contend that the trial court erred by restricting the cross-examination of the State’s witness, Timothy Strange. Both argue that they should have been allowed to question Timothy Strange about promises of immunity or leniency in return for his testimony. State v. Harris, 290 N.C. 681, 228 S.E. 2d 437 (1976). Defendant Lancaster also contends that he was *531prevented from effectively cross-examining the State’s witness as to the trustworthiness and credibility of his testimony. We are unable to agree with defendants’ contentions. With respect to promises of leniency or immunity, Timothy Strange testified as follows:
On direct examination:
“I have been charged in a bill of indictment along with Mr. Flack and Mr. Lancaster for embezzlement. I have pleaded guilty, but have not been sentenced at this time.”
On cross-examination:
“I have not been sentenced yet. ... I do not have an arrangement with the district attorney. If I plead guilty and testify, the district attorney will make certain recommendations. I don’t know what the arrangement is. I am now awaiting sentencing.
* * *
No promises were made to me. I gave a statement to the law enforcement center. I don’t remember the date.
* * *
State’s Exhibit 1 is the transcript of my guilty plea in superior court on July 21st. It contains the agreement between the State, my lawyer and me.”
We hold the record shows that both defendants were allowed to cross-examine the State’s witness, Timothy Strange, as to promises of leniency or immunity. Once the defendants were afforded their right to question the witness in regard to promises of leniency in exchange for testimony, further questioning on the matter was left to the sound discretion of the trial judge. See 4 Strong, N.C. Index 3d, Criminal Law, § 88.1, p. 409. We do not believe the trial judge abused his discretion by limiting further questions concerning deals with the district attorney. Defendant Lancaster additionally argues that prohibiting an extensive cross-examination of Timothy Strange amounted to a denial of cross-examination concerning credibility and trustworthiness. Again, defendant Lancaster was allowed to ask questions designed to attack Timothy Strange’s credibility. We do not find an abuse of discretion from limiting the scope of the questions asked.
*532Defendants next contend that the trial court erred in not granting motion for nonsuit as to each defendant at the close of the State’s evidence and again at the close of all the evidence. It is well settled that upon a motion for nonsuit, all the evidence admitted is considered in the light most favorable to the State; the State’s evidence is taken as true; inconsistencies or contradictions therein are disregarded, and the State is entitled to every reasonable intendment thereon and every reasonable inference therefrom. 4 Strong, N.C. Index 3d, Criminal Law, § 104, p. 541. Defendant Lancaster argues that the State has not proved the crime of embezzlement since the defendant Lancaster was on his employer’s premises after normal working hours and was therefore a trespasser. He argues that if he has committed a crime, it would be larceny and not embezzlement. We disagree. Lewis Moore, president of Mint Fasteners, Inc., testified that “Mr. Lancaster’s hours varied, but usually were from 8 in the morning until 5 in the evening. His job description and specific duties were that he would have total responsibility for the warehouse, including hiring and firing, shipping and receiving. . . .” He further testified that defendant Lancaster “had a key to the door and was usually the first one there in the morning and the last one to leave in the evening.” Timothy Strange testified that on the date of the incident he saw the defendant Lancaster at 6:30 p.m. or 7:00 p.m. He further testified that “When I got there, I guess they were fixing to close, because a lot of people were leaving at the time I arrived. It was turning dark when Ken Lancaster came out. . . .” When we examine this evidence in the light most favorable to the State, we believe it shows that it was not unusual for defendant Lancaster’s employment to require his presence on the premises of Mint Fasteners, Inc. after the working day of other employees had ended; that on the day of the incident the working day had just ended, and therefore, defendant Lancaster was not a trespasser on the date in question.
Defendant Flack contends his motion for nonsuit should have been granted for a variance between the crime alleged in the bill of indictment, embezzlement from Mint Fasteners, Inc., and the proof produced at trial, aiding and abetting defendant Lancaster in embezzlement from Mint Fasteners, Inc. The requirement that indictments be stated with sufficient certainty is rooted in the notion that a defendant needs to know the crime charged to allow *533proper preparation of a defense. State v. Daye, 23 N.C. App. 267, 208 S.E. 2d 891 (1974). It also identifies the crime for jeopardy to attach and for the court to proceed to judgment. We believe the defendant was adequately notified in the indictment that he would be put on trial for the embezzlement of certain nuts and bolts taken from Mint Fasteners, Inc. during a certain period of time. We do not see how he could be misled or prejudiced by being convicted of a lower grade of the principal offense charged. In State v. Ogleston, 177 N.C. 541, 98 S.E. 537 (1919), the Court upheld the conviction of two defendants for aiding and abetting in the manufacture of spiritous liquors where the defendants had been charged with the manufacture of spiritous liquors. We cannot distinguish the complaint of defendant Flack from the holding in Ogleston.
Both defendants have assigned error in the charge to the jury. Defendant Lancaster argues that the trial court erred when it failed to charge the jury from special instructions he submitted. The special instructions were designed to point out the distinctions between larceny and embezzlement. We note that the charge given contained in substance most of the instructions in defendant Lancaster’s special request for instructions. State v. Beach, 283 N.C. 261, 196 S.E. 2d 214 (1973). No specific request was made for a charge on larceny and we believe the trial judge was correct in charging the jury on embezzlement since the evidence at trial supported such a charge. We do not find any prejudice to defendant Lancaster in the instructions as given. Error is also assigned to the trial judge’s failure to instruct the jury that it should carefully scrutinize the testimony of Timothy Strange, an accomplice in the embezzlement. No request was made by defendant Lancaster for such an instruction and absent a request, we find no error in the charge. State v. Brinson, 277 N.C. 286, 177 S.E. 2d 398 (1970). As his final objection to the jury charge, defendant Lancaster contends the court expressed an opinion on the evidence when defendant Lancaster’s name was repeatedly used in charging the jury as to defendant Flack’s aiding and abetting in the embezzlement. There is no merit in this argument. The trial judge is under a duty to apply the law to the evidence. G.S. 1-180. The repeated use of defendant Lancaster’s name was entirely proper.
*534Defendant Flack contends the court erred in its charge on embezzlement by not instructing the jury that it must find that the nuts and bolts taken from Mint Fasteners, Inc. and received by defendant Flack were the nuts and bolts referred to in the trial. In the charge, the trial judge instructed that the jury should find from the evidence and beyond a reasonable doubt that “pallets were loaded on the truck by Lancaster . . .” and that “Kenneth Flack returned and drove the truck on the return trip to Gastonia, North Carolina to the warehouse of Kenneth Flack. . . .” The only nuts and bolts alluded to at trial were the kegs of nuts and bolts loaded onto the pallets and taken from Mint Fasteners, Inc. We believe the court’s charge requires the jury to find that the nuts and bolts taken from the Mint Fasteners, Inc. warehouse were the nuts and bolts delivered and stored at defendant Flack’s warehouse. We do not believe the jury was confused or the defendant prejudiced by the instructions.
As his final assignment of error, defendant Flack contends it was error for the trial judge to instruct the jury to take exhibits into the jury room when they retired for deliberations, absent a request to do so from the jury and consent from the defendants. Defendant Flack alleges this conduct amounted to an expression of opinion as to the veracity of the exhibits. Even if we assume for argument that the trial judge’s action was improper, the defendant has failed to show how the exhibits prejudiced the verdict of the jury. See State v. Haltom, 19 N.C. App. 646, 199 S.E. 2d 708, appeal dismissed, 284 N.C. 619, 201 S.E. 2d 691 (1973); 2 N.C. Practice and Procedure, McIntosh, § 1545 (Phillips Pocket Part). We do not find the trial judge’s sending of exhibits to the jury room to be an expression of truthfulness of the exhibits prejudicing the jury’s deliberations.
In the trial of defendant Lancaster and defendant Flack, we find
No error.
Chief Judge BROCK and Judge CLARK concur.